DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 11 has been amended.  Claim 1-13 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
Claim 13 is directed to a program for causing a computer to function as a control unit.  Therefore, claim 13 appears to be directed to software per se which is not directed to any of the statutory categories.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190385066 A1 (“Dong”).

As per Claim 1, Dong discloses an information processing apparatus comprising a control unit configured to: 
determine a character of a user (¶ 8—“determining a first emotion status”); 
determine whether or not it is a timing to change to a predetermined character (¶ 11—“predicting a second emotion status based on the first emotion status and a first emotion prediction model, where the second emotion status is an emotion status of the first user at a second moment, and the second moment is later than the first moment”); and 
perform control so as to output a trigger for prompting a change to the predetermined character at the change timing (¶ 12—“outputting a response to the first user based on the second emotion status”).

As per Claim 2, Dong further discloses wherein the control unit refers to information regarding one or more characters possessed by the user, and determines a character of the user according to a current time, place, or environment (¶ 148—“basic emotion status set of the first user is V={Happiness, sadness, fear, surprise, anger, jealousy}”; ¶ 15—“external environment information of the first user”).

As per Claim 3, Dong further discloses wherein the control unit refers to information regarding one or more characters possessed by the user, and determines a character of the user on a basis of at least one of voice information, action recognition, or biological information (¶ 80—“physiological signals”).

As per Claim 4, Dong further discloses wherein the control unit determines whether or not it is the timing to change to the predetermined character on a basis of at least one of time, place, environment, voice information, action recognition, or biological information (¶ 84—“For example, the robot can know in advance what time a patient is sick, so as to provide a mitigation method in advance”).

As per Claim 5, Dong further discloses 
wherein one or more characters possessed by the user are set as to whether or not to be a happy character (¶ 148—“happiness”), and 
the control unit performs control to output a trigger for changing the user to the happy character (¶ 120—“perform matching between the first emotion signal and an emotion signal in the known emotion space database, so as to obtain the second emotion signal with a highest degree of matching with the current emotion signal of the first user.”).

As per Claim 6, Dong further discloses wherein the control unit determines a character and the change timing on a basis of character information including an appearance time, place, or environment of one or more characters possessed by the user (¶ 15—“external environment information of the first user”).

As per Claim 7, Dong further discloses wherein the control unit corrects character information including an appearance time, place, or environment of one or more characters possessed by the user on a basis of a feedback of the user after outputting a trigger for changing to the predetermined character (¶ 15—“external environment information of the first user”; ¶ 21—“determining a corrected second emotion prediction model as the first emotion prediction model”).

As per Claim 8, Dong further discloses wherein the control unit determines one or more characters possessed by the user on a basis of attribute information, questionnaire response information, action history, schedule history, voice history, or post history of the user (¶ 116—“historical data”).

As per Claim 9, Dong further discloses wherein the control unit performs control to output a trigger with a next highest priority in a case where the user's action does not change after outputting a trigger for changing to the predetermined character (¶ 21—“determining a corrected second emotion prediction model as the first emotion prediction model”).

As per Claim 10, Dong further discloses wherein the control unit performs control to change a character of a predetermined other user who is estimated to affect the user, as the trigger for prompting a change to the predetermined character (¶ 129—“the personalized factor information of the second user, information about a social relationship between the second user and the first user, and data about historical communication between the second user and the first user, where the second user is one or more users in conversation with the first user”).

As per Claim 12, Dong discloses an information processing method, by a processor, comprising: 
determining a character of a user (¶ 8—“determining a first emotion status”); 
determining whether or not it is a timing to change to a predetermined character (¶ 11—“predicting a second emotion status based on the first emotion status and a first emotion prediction model, where the second emotion status is an emotion status of the first user at a second moment, and the second moment is later than the first moment”); and 
performing control to output a trigger for prompting a change to the predetermined character at the change timing (¶ 12—“outputting a response to the first user based on the second emotion status”).

As per Claim 13, Dong discloses a program for causing a computer to function as a control unit configured to: 
determine a character of a user (¶ 8—“determining a first emotion status”); 
determine whether or not it is a timing to change to a predetermined character (¶ 11—“predicting a second emotion status based on the first emotion status and a first emotion prediction model, where the second emotion status is an emotion status of the first user at a second moment, and the second moment is later than the first moment”); and 
perform control to output a trigger for prompting a change to the predetermined character at the change timing (¶ 12—“outputting a response to the first user based on the second emotion status”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of US 20180136615 A1 (“Kim”).

As per Claim 11, Kim teaches additional limitations not expressly disclosed by Dong, including namely wherein the control unit performs control to present advertisement information according to a character of the user (¶ 102—“advertisement information”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dong to include the limitations as taught by Kim to perform intelligent tasks and interact with the user so as to respond to various needs of the user (Kim: ¶ 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664